            Case 1:19-cv-01099-TFH Document 1 Filed 04/18/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 TENLEYTOWN EXXON, INC.,                            )
                                                    )
                Plaintiff,                          )   CIVIL ACTION NO.______________
                                                    )   JURY DEMANDED
        vs.                                         )
                                                    )
 ANACOSTIA REALTY, LLC,                             )
 Serve: Alphonse M. Alfano                          )
 1707 L Street, N.W., Suite 560                     )
 Washington, DC 20036-4223                          )
                Defendant.                          )

                                          COMPLAINT

       Plaintiff, Tenleytown Exxon, Inc., brings this civil action against Defendant Anacostia

Realty, LLC seeking a temporary restraining order, preliminary and permanent injunctive relief,

declaratory judgment relief, and damages. Plaintiff alleges as follows:

                                            PARTIES

       1.      Plaintiff is a District of Columbia corporation that operates an Exxon service station

at 4244 Wisconsin Ave., NW, Washington, DC 20016.

       2.      Defendant, Anacostia Realty, LLC, is, upon information and belief based on search

of public records, a Delaware limited liability company with offices at 6820-B Commercial Drive,

Springfield, VA 22151, doing business in the District of Columbia.

                                    JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over this action because it concerns

Defendant’s failure to comply with the requirements of section 2802 of the Petroleum Marketing

Practices Act, 5 U.S.C. § 2801 et seq. (“PMPA”), see 15 U.S.C. § 2805(a), 28 U.S.C. § 1331§

1367(a), including, among others, the requirement of §2802(b)(3)(A) that where termination is

based on an alleged failure of the franchisor and franchisee to agree to changes or additions to the
             Case 1:19-cv-01099-TFH Document 1 Filed 04/18/19 Page 2 of 6



provisions of the franchise agreement the franchisor’s decision to terminate must be “the result of

determinations made by the franchisor in good faith and in the normal course of business. . . .”

        4.      Venue is appropriate in this judicial district because: (a) Plaintiff is a franchisee

under the PMPA and does business in this district; (b) all or a substantial part of the events giving

rise to Plaintiff’s claims occurred in this district; and (c) the property that is the subject of the lease

at issue in this action is situated in this District. See 15 U.S.C. § 2805(a) and 28 U.S.C. §1391(b).

                                                     FACTS

Termination is not the result of a determination made by franchisor in good faith and in the
ordinary course of business

        5.      Defendant’s termination was communicated by letters from attorney Alfonse

Alfano dated March 27, 2019, attached as Exhibit A, and dated April 15, 2019, attached as Exhibit

A-2. The parties entered into a Contract of Sale and Station Lease (Branded) in 2017 is attached

as Exhibit B (hereinafter “Franchise”).

        6.      The aforesaid termination letters rely on allegations that are not true. The letters

say that Plaintiff failed to comply with the Franchise, by engaging in unlawful, dishonest,

fraudulent and deceptive practices in its business operations and having been convicted of crimes.

Plaintiff has not breached the Franchise and Plaintiff has not been convicted of a crime, in

connection with its business operations, or otherwise.

        7.      Plaintiff has expended substantial money into the property and its business

operations at 4244 Wisconsin Ave., NW, Washington, DC 20016.

                                                   COUNT I

                   (PETROLEUM MARKETING PRACTICES ACT: DAMAGES)

        8.      Each of the preceding paragraphs is incorporated herein by reference.




                                                    2
             Case 1:19-cv-01099-TFH Document 1 Filed 04/18/19 Page 3 of 6



        9.      The Franchise is a term that is defined in section 2801(1) of the Petroleum

Marketing Practices Act (“PMPA”), 15 U.S.C. § 2801 et seq.

        10.     Defendant Anacostia Realty, LLC, as Franchisor, has purported to terminate the

Franchise Agreement with Plaintiff, including claiming a violation thereof as set forth in Exhibit

B.

        11.     Defendant did not terminate the Plaintiff’s franchise in good faith reliance on any

of the grounds described in section 2802 (b)(2) of the PMPA, 15 U.S.C. § 2802(b)(2).

        12.     Because Defendant’s decision to terminate the franchise relationship was not “the

result of determinations made by the franchisor in good faith and in the normal course of business”

the Defendant’s termination notice failed to comply with the requirements of section 2802 of the

PMPA, 15 U.S.C. § 2802.

        13.     Plaintiff has suffered actual damages as a proximate result of Defendant’s failure

to comply with the requirements of section 2802 of the PMPA, 15 U.S.C. § 2802.

        14.     Defendant’s failure to comply with the requirements of section 2802 of the PMPA,

15 U.S.C. § 2802, was in willful disregard of the requirements of that section and the rights of

Plaintiff.

        WHEREFORE, Plaintiff demands the entry of judgment in its favor and against Defendant

under the PMPA for actual damages, exemplary damages, reasonable attorney fees, interest,

prejudgment and post-judgment interest and such other relief as the Court deems just.

                               COUNT II
         (PETROLEUM MARKETING PRACTICES ACT: EQUITABLE RELIEF)

        15.     Each of the preceding paragraphs is incorporated herein by reference.

        16.     Under section 2805(b)(1) of the PMPA, 15 U.S.C. §2805(b)(1), a district court shall

grant such equitable relief as the court determines is necessary to remedy the effects of any failure


                                                 3
           Case 1:19-cv-01099-TFH Document 1 Filed 04/18/19 Page 4 of 6



to comply with the requirements of section 2802 of the PMPA, 15 U.S.C. § 2802, including

declaratory judgment, mandatory or prohibitive injunctive relief, and interim equitable relief.

       17.     Under section 2805(b)(2) of the PMPA, 15 U.S.C. §2805 (b)(2), a district court

shall grant a preliminary injunction to remedy the effects of a failure to comply with the

requirements of section 2802 of the PMPA, 15 U.S.C. § 2802, if : (A) the franchisee shows that

the franchise of which it is a party has been terminated and there exist sufficiently serious questions

going to the merits to make such questions a fair ground for litigation; and (B) the court determines

that, on balance, the hardships imposed upon the franchisor by the issuance of such preliminary

injunctive relief will be less than the hardship which would be imposed upon such franchisee if

such preliminary injunctive relief were not granted.

       18.     As set forth above, Defendant Anacostia Realty has purported to terminate the

franchise arrangement between Plaintiff and Defendant and refused to sign the 2017 Lease and

fuel supply agreement attached as Exhibit B, and in doing so, failed to comply with the

requirements of section 2802 of the PMPA, 15 U.S.C. § 2802.

       19.     There exist sufficiently serious questions going to the merits of whether Defendant

failed to comply with the requirements of section 2802 of the PMPA, 15 U.S.C. § 2802, to make

such questions a fair ground for litigation.

       20.     If Plaintiff does not receive preliminary injunctive relief and its franchise agreement

with Defendant is terminated, Plaintiff’s business will be destroyed.

       21.     By contrast, if preliminary relief is granted preventing the termination of the

franchise agreement, Defendant Anacostia Realty will continue to receive the benefits of the

franchise relationship, as Plaintiff will, by direction of the Court, continue to pay rent under either

the currently operative franchise agreement (albeit without contract penalties that might be charged

by Defendant in the absence of an Order by the Court).
                                                  4
          Case 1:19-cv-01099-TFH Document 1 Filed 04/18/19 Page 5 of 6



       22.     Accordingly, preliminary injunctive and other equitable relief are appropriate to

prevent the termination of the franchise agreement and remedy Defendant’s failure to comply with

the requirements of section 2802 of the PMPA, 15 U.S.C. § 2802.

       WHEREFORE, Plaintiff demands the entry of judgment in its favor and against Defendant:

granting a temporary restraining order and preliminary and permanent injunctions: (a) barring

Defendant from terminating the current franchise agreement; (b) prohibiting Defendant from

interfering with Plaintiff’s operation and quiet enjoyment of the premises; (c) prohibiting

Defendant from charging Plaintiff with any contractual penalties beyond payments ordinarily due

and owing under the current franchise agreement; (c) requiring Defendant to supply fuel to Plaintiff

in accordance with the current Franchise, without penalty or surcharge; awarding Plaintiff

reasonable attorney fees; and granting such other relief as the Court deems just.

                            COUNT III
     (PETROLEUM MARKETING PRACTICES ACT: DECLARATORY RELIEF)

       23.     Each of the preceding paragraphs is incorporated herein by reference.

       24.     Plaintiff’s rights under the Franchise and under the PMPA are at issue as a result of

the Defendant’s claiming that it has terminated Plaintiff’s Franchise in accordance with the PMPA.

       25.     The PMPA was enacted to protect petroleum franchisees from arbitrary or

discrimination terminations and non-renewals.

       26.     There is an actual case or controversy arising under the PMPA, vis-à-vis the

Plaintiff and Defendant as a result of the Defendant’s wrongful attempt to terminate Plaintiff’s

Franchise as alleged more fully above.

       27.     Plaintiff is a franchisee whom Defendant claims is terminated, albeit according to

Plaintiff, discriminatorily and without statutory required authority.




                                                 5
            Case 1:19-cv-01099-TFH Document 1 Filed 04/18/19 Page 6 of 6



          28.    The Plaintiff requests that this Court declare and adjudicate that Plaintiff’s franchise

rights, and, under the PMPA, determine that the Franchise is not terminated as the Defendant

claims.

          WHEREFORE, Plaintiff demands a declaratory relief in the form of a judgment in its favor

against the Defendant, and a declaratory judgment order from Court finding that Plaintiff did not

violate its Franchise or violate the PMPA; that the Defendant has attempted to wrongfully

terminate the Franchise; that the Court declare all the rights and legal relations of the Plaintiff

under the PMPA, that the Court declare that the alleged termination by Defendant of Plaintiff’s

Franchise not valid; the Plaintiff’s Franchise remains in full force and effect; and, for such other

and further declaratory relief as the Court deems appropriate.

                                          JURY DEMAND

     Pursuant to Fed. Rule Civ. Pro 38, Plaintiff, Tenleytown Exxon, Inc., hereby
demands trial by jury on all issues triable in its complaint.

                                                                 Respectfully submitted,
                                                                 TENLEYTOWN EXXON, INC.
                                                                 By counsel


ALLRED, BACON, HALFHILL & YOUNG, P.C.

By: _____________________________________
        /s/ James T. Bacon
      James T. Bacon, Esq. (D.C. Bar No. 416209)
      11350 Random Hills Road
      Suite 700
      Fairfax, VA 22030
      703-352-1300
      703-352-1301 (Fax)
      jbacon@abhylaw.com




                                                    6
